THE COURT,
without argument, said that it was an objection to the credibility, but not to the competency of the witness; although Jamesson is insolvent, and has been discharged under the insolvent act.
The plaintiffs offered the wife of R. B. Jamesson, one of the defendants, to charge the other defendant as a secret partner of her husband.
Mr. E. J. Lee. R. B. Jamesson himself would be a good witness, having been discharged under the insolvent law. In the case of Mayor, etc., v. Moore. [Case No. 9,359,] Moore was admitted as a witness. In the case of Governor of Virginia v. Evans, [Id. *61516,969,] Evans was admitted a witness; and in the case of Riddle v. Welch, [Id. 11,809,] Welch was admitted as a witness. The interest must be direct in the event of the suit in trial. 3 Williams, Cases, 398; Bent v. Baker, 3 Term R. 27. If the verdict or judgment cannot be used in his favor, he is a competent witness. So the wife is a good witness against the husband. Williams v. Johnson, 1 Strange. 504; Anon., Id. 527; Rex v. Azire, Id. 633; Baring v. Reeder, 1 Hen. & M. 154.
THE COURT refused to suffer Mrs. James-son to testify; her husband could not be a witness directly to fix a liability upon Mande-ville; and she has all his disabilities. In the case of Mayor, etc., v. Moore, [supra,] Moore had been discharged under the bankrupt law, and was not liable. In the case of Governor of Virginia v. Evans, [supra,] Evans was permitted to prove a collateral matter in the issues joined on the pleas of the other defendants'. So in Riddle v. Welch, [supra.] Here the evidence is to create the liability itself directly.
Thomas Vowell, Jr., was offered as a witness for the plaintiffs. The defendant objected that he was interested, being a stockholder in the Marine Insurance Company, which company is a stockholder in the Bank of Alexandria.
THE COURT, without argument, overruled the objection, on the authority of Common Council [Alexandria] v. Brockett in this court at November term, 1807, [Case No. 181,] considering it as a doubtful point. The plaintiffs offered to read the records in sundry suits in which Mandeville was a party about the time of the supposed dissolution of the firm of Mandeville & Jamesson, in which Mande-ville’s discharge under the English bankrupt law was questioned, to show a motive for an ostensible dissolution.
But THE COURT (CRANCH, Chief Judge, doubting) refused.
Mr. C. Lee then moved the court to instruct the jury that the defendant is not liable unless the money obtained by the discount of this note came to the use of the secret partnership,—
Which instruction the court gave.
Mr. R. J. Taylor, for the plaintiffs, prayed the court to instruct the jury that if the note was discounted for the use of the partnership, and received by R. B. Jamesson, one of the partners, the plaintiffs are entitled to recover, although the plaintiffs were at the time ignorant of the existence of the partnership, and discounted it on the credit of R. B. Jamesson and W. Herbert, the indorser, and although the money was applied by R. B. Jamesson to his own individual use, and not to the use of the partnership,—
Which instruction the court refused to give.
Mr. Swann, for the defendant, prayed, and the court instructed the jury that if the partnership was actually dissolved between Man-deville & Jamesson on the 10th of June, 1806, and did not exist on the 21st of July, 1806, (the date of the note) and the dissolution was known to the bank before that day, the defendant is not bound to pay it, although it was given to take up a partnership note.